DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112


3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 the recitation “the computing device is capable of determining the optimal temperature”, is ambiguous and overly broad. With emphasis on “capable of”, the phrase is not clearly defined and raises the question as to whether the computing device determines optimal temperature or not?

Claims 2-7 are rejected based on their dependency of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


4.	Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 14 does not further limit claim 2 on the grounds that claim 7 already limits claim 2 to the recitation as claimed.




Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7,11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2012/0139717 A) in view of Aubel et al (US 2003/0021330).

Regarding claims 1, 8 & 12  Cao teaches an infrared temperature sensor aligned 102 104 106 108 for the measurement of an external surface temperature of the tire 103 105 107 109; a computing device 300, the computing device 300 configured to receive the temperature of the infrared sensor 102 104 106 108, a plurality of inputs from a user [0056], a modicum of historical data [0080]-[0081], and a display 340 620, the display 340 620 providing a visual cue to a user the optimal tire temperature for performance (fig. 3-5). Cao does not explicitly teach the computing device is capable of determining the optimal temperature. Aubel et al teaches a system for measuring and monitoring tire temperature that comprises a computing device 26 is capable of determining the optimal temperature [0053]
	It would have been obvious to a person having ordinary skill in the art of tire temperature monitoring systems before the filing date of the claimed invention to modify the system taught by Cao with a computing device is capable of determining the optimal temperature as taught by Aubel et al for the purpose of monitoring real time performance of a set of tires during consumer vehicles and / or high performance scenarios. 

Regarding claims 2 & 11 Cao teaches a wireless transmitter [0028][0057][0060][0077] coupled to the computing device 300, wherein the wireless transmitter [0028][0057][0060][0077] is configured for communication with an external device adapted for the storage of data (intended use recitation) [0028][0057][0060][0077].

Regarding claim 3 Cao teaches a second infrared tire sensor aligned for (intended use recitation) the measurement of the external surface temperature of the tire 103 105 107 109 [0053] .

Regarding claim 7,14 & 19  Cao teaches 	a plurality of temperature sensors 103 105 107 109  configured for removable installation into the vehicle (intended use recitation).

6.	Claims 4,6,9,13,15 & 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2012/0139717 A) in view of Son (US 2014/0180534).

	Regarding claims 4, 9 & 15 Cao teaches all of the basic features of the claimed invention. However Cao does not teach a surface temperature sensor. Son teaches a tire tread monitoring system that utilizes a surface temperature sensor 110 [0019].
		It would have been obvious to a person having ordinary skill in the art of tire temperature monitoring systems before the filing date of the claimed invention to modify the system taught by Cao with a surface temperature sensor as taught by Son for the purpose of monitoring the mitigation of the loss of tire traction during high temperature(s).

Regarding claims 6, 13 & 18 Cao as modified by Son teaches an array of infrared temperature sensors. Cao as modified by Son however does not teach an array of infrared sensors arranged in a 16x4 grid. It has been held In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the 
	Therefore since Cao at the very least teaches multiple temperature sensors, lacking any criticality, it would have been obvious to a person having ordinary skill in the art of tire temperature monitoring systems before the filing date of the claimed invention to modify and / or arrange the temperature sensors in a grid or whatever sequence / embodiment readily available to the manufacture that would provide optimal performance during high performance tire monitoring.  

7.	Claims 5 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Cao over Leseky et al (US 20160343178)

Regarding claims 5 & 10 Cao et al does not teach a pressure sensor. Itire a tire parameter monitoring system that comprises a tire pressure sensor 61, 62, 63 and 64 [0109]. 
It would have been obvious to a person having ordinary skill in the art of tire temperature monitoring systems before the filing date of the claimed invention to modify the system taught by Cao with a tire pressure sensing arrangement as taught by Leseky et al for the purpose of manufacturing a tire monitoring system that determines multiple tire parameters during said tires operation.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 8547216 B2 Tire temperature measurement system
US 20140180534 A1 TIRE TREAD TEMPERATURE SENSOR AND DIAGNOSTICS FOR IN-VEHICLE DISPLAY
US 20160343178 A1 METHOD FOR COMMUNICATING DATA BETWEEN AN NFC-ENABLED DEVICE ON A VEHICLE AND A DRIVER IDENTIFICATION DEVICE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856